Citation Nr: 1511689	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Providence.  Jurisdiction later shifted to the RO in Detroit, Michigan.  


FINDING OF FACT

In February 2014, the Veteran filed a written statement withdrawing his appeal as to his claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.


CONCLUSION OF LAW

The criteria are met for the withdrawal of a substantive appeal by the Veteran as to his claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a written statement received in February 2014, the Veteran expressed his desire to withdraw his appeal as to his claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim of entitlement to service connection, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veterans' claim, and it must be dismissed.







	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


